EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with James Broder on March 8, 2021

The application has been amended as follows: 
[[33]] 34. (Currently Amended) The method of claim 21 wherein the total number of requests made by the client equals four.  
[[34]] 35. (Currently Amended) The method of claim 21 further comprising the step of loading the website on the client by retrieving the ECMAScript file from the HTML5 local storage database only when the web server version number is the same as the local version number.  
[[35]] 36. (Currently Amended) The method of claim 34 wherein the total number of requests made by the client equals one.  
[[36]] 37. (Currently Amended) The method of claim 21 further comprising the step of querying the web server with a website request.  
[[37]] 38. (Currently Amended) The method of claim 21 wherein the web server loads the ECMAScript file and compares the web server version number of the ECMAScript file from the web server with the local version number of the parameter stored in the HTML5 local storage database.  
[[38]] 39. (Currently Amended) The method of claim 21 further comprising the step of locating a plurality of additional parameters that link to the ECMAScript file when the local version number of the parameter does not exist in the HTML5 local storage database.  
[[39]] 40. (Currently Amended) The method of claim [[38]] 39 wherein the plurality of additional parameters are HTML tags.  
[[40]] 41. (Currently Amended) The method of claim [[39]] 40 wherein the HTML tags are named <localscript></localscript>.



Allowable Subject Matter
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104(e). In this case, the substance of applicant's remarks filed on 12/28/2020with respect to the added claim limitation point out the reason claims 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908.  The examiner can normally be reached on M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALINA N. BOUTAH
Primary Examiner
Art Unit 2443



/ALINA A BOUTAH/Primary Examiner, Art Unit 2443